Montgomery, J.
This proceeding originated in the probate court, where an order was made requiring the executor to furnish a further bond and to render an account. An appeal was taken to the circuit court, and on healing the appeal an order affirming the one made by the probate court was entered, and the case remanded for further proceedings in the probate court. The executor, after a lapse of some months, sued out a writ of error, and now asks for an order staying proceedings until the matter is disposed of.
The order is not according to the course of the common law, and, whatever the remedy of the executor may have been had he moved seasonably, we think it is not by writ of error. Holbrook v. Gook, 5 Mich. 225; Brinsmade’s Appeal, 52 Mich. 537; Fletcher v. Clark, 39 Mich. 374; Know v. Millard, 52 Mich. 542; Woolley v. Crane, 86 Mich. 360; 2 Shinn, Pl. & Prac. § 1234.
The motion will be denied, with costs.
The other Justices concurred.